

113 S1582 IS: Improved Compensation for Hearing Loss Act of 2013
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1582IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to submit reports on the provision of services by the Department of Veterans Affairs to veterans with hearing loss and other auditory system injuries and the measures that can be taken jointly by the Department of Veterans Affairs and the Department of Defense with respect to hearing loss and other auditory system injuries, and for other purposes.1.Short titleThis Act may be cited as the
		  Improved Compensation for Hearing Loss Act of 2013.2.Report on practices of the Department of Veterans Affairs to adequately provide services to veterans with hearing loss(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the actions taken by the Secretary to implement the findings and recommendations included in the 2006 report by the Institute of Medicine of the National Academies entitled  Noise and Military Service: Implications for Hearing Loss and Tinnitus that was prepared pursuant to section 104 of the Veterans Benefits Act of 2002 (Public Law 107–330; 116 Stat. 2822).(b)Effect of Duty Military Occupational Specialty Noise Exposure Listing on receipt of benefits by veterans(1)In generalThe Secretary shall include in the report required by subsection (a) an evaluation of the extent to which veterans who had a military occupational specialty during service as a member of the Armed Forces that is not included on the Duty Military Occupational Specialty Noise Exposure Listing (in this subsection referred to as the MOS List) are precluded from receiving benefits related to hearing loss from the Department of Veterans Affairs.(2)DataThe Secretary shall include in the evaluation required by paragraph (1) the following:(A)With respect to veterans who had a military occupational specialty included on the MOS List—(i)the number of claims for benefits related to hearing loss from the Department of Veterans Affairs  that were granted; and(ii)the number of claims for benefits related to hearing loss from the Department that were denied.(B)With respect to veterans who had a military occupational specialty not included on the MOS List—(i)the number of claims for benefits related to hearing loss from the Department that were granted;(ii)the number of claims for benefits related to hearing loss from the Department that were denied;(iii)of the number of denied claims under clause (ii), the number of those claims that were appealed; and(iv)of the number of appealed claims under clause (iii), the number of those appealed claims that were successfully appealed.(c)Additional mattersThe Secretary shall include in the report required by subsection (a) the following:(1)In the case of a veteran with unilateral hearing loss, an explanation of the scientific basis for the practice of the Department of determining a  disability rating level with respect to hearing based on an examination of that veteran's healthy ear instead of the injured ear.(2)An analysis of the reduction in earning capacity for veterans as a result of unilateral hearing loss, with a focus on the ability of those veterans—(A)to detect the direction of sound; and(B)to understand speech.(3)An explanation of the rationale for the practice of the Department of not issuing a compensable rating for hearing loss at certain levels that are severe enough to require the use of  hearing aids.(4)A survey of the audiologists that conduct compensation and pension examinations for the Department to assess the implementation of the most recent edition of the best practices manual for hearing loss and tinnitus examinations that includes the following:(A)A description of the training received by those audiologists compared to the methods described in the most recent edition of the best practices manual for hearing loss and tinnitus examinations.(B)An assessment of how those audiologists have complied with that training.(C)Whether those audiologists are using a range of tones up to 8000 hertz to test the hearing of veterans.3.Report on joint programs  of Department of Veterans Affairs and Department of Defense with respect to hearing loss of members of the Armed Forces and veteransNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, in consultation with the Secretary of Defense, submit to Congress a report that identifies the following:(1)Goals for the Department of Veterans Affairs and the Department of Defense for the prevention, early detection, and treatment of hearing loss by the National Center for Rehabilitative Auditory Research of the Department of Veterans Affairs and the Hearing Center of Excellence of the Department of Defense.(2)Resources of the Department of Veterans Affairs that could be made available to assist the Department of Defense in conducting audiometric tests and tinnitus screenings for members of the Armed Forces.(3)Barriers to information  being added to the Hearing Loss and Auditory System Injury Registry required under section 721(c)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4506).(4)Recommendations for any legislative or administrative actions necessary with respect to the Hearing Loss and Auditory System Injury Registry—(A)to assist in achieving the goals specified in paragraph (1);(B)to improve the adjudication of claims for benefits with respect to hearing loss; and(C)to further the research objectives of the National Center for Rehabilitative Auditory Research of the Department of Veterans Affairs and the Hearing Center of Excellence of the Department of Defense.